Name: Commission Regulation (EEC) No 2647/81 of 11 September 1981 amending for the ninth time Regulation (EEC) No 610/77 on the determination of prices of adult bovine animals on representative Community markets and the survey of prices of certain other cattle in the Community
 Type: Regulation
 Subject Matter: means of agricultural production;  agricultural policy;  prices
 Date Published: nan

 12. 9 . 81 Official Journal of the European Communities No L 259/ 13 COMMISSION REGULATION (EEC) No 2647/81 of 11 September 1981 amending for the ninth time Regulation (EEC) No 610/77 on the determination of prices of adult bovine animals on representative Community markets and the survey of prices of certain other cattle in the Community Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( 1 ), as last amended by the Act of Accession of Greece, and in particular Article 12 (7) and Article 25 thereof, Whereas, because relatively few animals are brought to the market of Hanover, this market can no longer be regarded as representative and should be deleted from the list of representative markets in the Federal Repu ­ blic of Germany ; Whereas Annexes II and III to Commission Regula ­ tion (EEC) No 610/77 (2), as last amended by Regula ­ tion (EEC) No 1458/81 (3), should be amended accordingly ; In Annexes II and III (C) ( 1 ) to Regulation (EEC) No 610/77, 'Hanover' and 'All qualities' are deleted. Article 2 This Regulation shall enter into force on 14 September 1981 . It shall first apply for the purposes of calculating the levies in force with effect from 5 October 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 September 1981 . For the Commission Poul DALSAGER Member of the Commission ( ») OJ No L 148, 28 . 6 . 1968, p. 24. (2) OJ No L 77, 25 . 3 . 1977, p. 1 . (3) OJ No L 142, 28 . 5 . 1981 , p . 98 .